PER CURIAM.
The instant appeal is dismissed. The appellant has sought review of the trial court’s order dismissing with prejudice five counts of an eight count amended complaint. Each of the dismissed counts is interrelated with and originates in the same factual setting giving rise to the three remaining counts which were also dismissed but with leave again to amend. Neal v. Matherson, 410 So.2d 596 (Fla. 2d DCA 1982). The record discloses the appellant filed a second amended complaint, also challenged by a motion to dismiss, approximately one week prior to the filing of the notice of appeal. In the event the appellant appeals from a final order, the questions presented in the appeal we now dismiss may be reasserted. See Fla.R.App.P. 9.130(g).
RYDER, C.J., and DANAHY and FRANK, JJ., concur.